El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
La Corte de Distrito del Distrito Judicial de Humacao conoció en' grado de apelación de una denuncia presentada •en la corte municipal de Caguas contra varias personas,-en-tre ellas Modesto Ramírez y Antonio Grillo, en la que se' les acusaba del delito de crueldad con los animales, come-tido porque habían sido sorprendidos tomando parte en una riña de gallos el día 28 de noviembre de 1911 en el barrio Borinquen de Caguas, en la que actuaban como coleadores los acusados Pedro Boada y Onofre Aponte y como espec-tadores los demás acusados.
*272Celebrado el juicio por la corte de distrito, dictó senten-cia condenando por el expresado delito a Modesto Ramírez, a Antonio Grillo y a otros dos más a pagar la multa de cinco pesos, fallo contra el que lian recurrido los expresados Ra-mírez y Grillo.
Los apelantes no lian presentado exposición de los hechos ni pliego de excepciones, pero examinada la denuncia llega-mos a la conclusión de que a los recurrentes no se les ha imputado en ella delito alguno.
La sección 5a. de la ley para impedir la crueldad con los animales, publicada en 10 de marzo de 1904 textualmente dice:
“Sección 5. — La persona que iniciare, instigare, promoviere o echare una pelea de gallos, o que realizare algún acto de ayudante, árbitro o principal, o que en forma alguna tomare parte para llevarla a efecto, o ayudare a que tenga lugar dicha riña de gallos o de otras aves, perros, toros u otros animales, habiéndose premeditado dicha riña por el dueño o por el que tuviere bajo su custodia dichas aves o animales, será penada con multa que no exceda de cincuenta dollars o con prisión que no exceda de treinta días, o con ambas penas a dis-creción de la corte.”
La denuncia lo único que imputa a los recurrentes Modesto Ramírez y Antonio Grillo es haber concurrido a la riña de gallos como espectadores. La palabra espectador solo se aplica al que asiste a un espectáculo, por lo que acu-sando a una persona solamente de haber estado en una riña de gallo como espectador, no se le imputa delito alguno ya que tal palabra no significa que haya iniciado, instigado, pro-movido o echado la pelea de gallos, ni que haya realizado acto alguno de ayudante, árbitro o principal, ni que haya tomado parte para llevarla a efecto o que haya ayudado a que tenga efecto.
Ninguna persona puede ser castigada en Puerto Rico por el mero hecho de ser un espectador en una riña de gallos o de otras aves, perros, toros u otros animales, y si se ha reali-zado algún otro acto de los especificados en la ley que signi-*273fique iniciación, promoción, instigación o ayuda a la riña, o de haber tomado parte en ella excepto como simple especta-dor, deberá expresarlo la denuncia para que sea suficiente.
Cuando el legislador ña querido castigar al espectador lo dice claramente, como lo hace el artículo 597 del Código Penal de California, donde se pena entre otros a los que están presentes como espectadores.
Los recurrentes no fueron denunciados por ningún b.eeb.O' penable y por tanto debe ser revocada la sentencia que less impuso una pena, dictándose otra absolutoria.
Revocada..
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Wolf.
Juez disidente: Sr. del Toro.